ON PETITION FOE EEHEAEINO
While the prayer of the petition for a rehearing has been denied in the foregoing case of Edwards et al. v. *21Hylbert, etc., et al., in connection therewith attention has been called to an inadvertence in the opinion.
On page 9 of the typewritten copy of the opinion, the Oonrt stated that the council resolutions relative to the purchase of the two Oldsmobiles and the Chrysler were prepared by the “acting” city solicitor, and that the “acting” city solicitor assisted in the preparation of the resolution relative to the four Ford automobiles, but, as a matter of fact, it was the “city solicitor ’ ’ who did so in each instance.
This note is appended to the opinion for purposes of clarification in relation to such inadvertence.